DETAILED ACTION
Claims 1-29 are pending in this action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Objection to abstract is withdrawn.
112 2nd rejection of claims 6, 7, 14, 15, 20 for improper Markush formation are withdrawn.
112 2nd for claim 9 is withdrawn.

Response to Argument
Applicants’ arguments were considered, but are unpersuasive.
Applicants admit that Bolen discloses modification of the MLS database.  Remarks at 13.   That said, applicants allege that the amended claim requires that the real estate server be “configured to modify the copy of the real estate listing database for operation with a mobile platform” and that Bolen does not read on this.  Id. at 13-14.
There are two parts to this response.  The first part addresses what the claim literally requires, given the literal claim.  The second part addresses the intended claim scope, as determined by applicants’ cited allegation.

Claim 1 as actually claimed
The term “configured to” is analogous to “made to” or “designed to,” and is not properly interpreted as broadly as “capable of” or “suitable for.”  In re Giannelli, 739 F.3d 1375, 1379 (Fed. Cir. 2014) (citing Aspex Eyewear v. Marchon Eyewear, 672 F.3d 1335, 1349 (Fed. Cir. 2012)).

It is well settled that the intended use of a system, apparatus, or product does not carry patentable weight.  See In re Gardiner, 171 F.2d 313, 315-16 (CCPA 1948); see also In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997) (citing various court decisions from 1949 through 1990 for this proposition).  This is not always true for process claims (aka method claims) due to the statutory definition of a process including new uses of known processes.  See 35 USC 100(b).  However, this is to a process as a whole; the examiner is unaware of any precedent that extends this analysis to the intended use in substeps of a process.

Turning to the instant claims, the specific limitation in exemplary claim 1 in question reads “the real estate server being configured to modify the copy of the real estate listing database for operation with a mobile platform.” (italics added).  This italicized portion is intended use, and carries no patentable weight.  Because this is just a substep, this finding is equally true of method claim 9.

Applicants admitted that Bolen performs modification of MLS database, and that moreover, Bolen is designed to standardize the databases for the sake of better data 

Claim 1 as argued
Applicants appear to believe that the amendment requires that the modification is itself configured to facilitate operations with mobile platforms.  Although that is not actually required by the current claim language, let us assume that applicants had further amended the claims to require that configuration of the database copy.  The examiner would be required to interpret the claim to ascertain the additional metes and bounds of said configuration.

Claim terms are interpreted using the plain meaning standard.  The plain meaning standard requires whether the term has a meaning in the art, and if not, then determination of whether the written description provides the meaning.  The examiner consulted with a former DBA and searched Google for “database mobile platform format standards” but did not find any evidence that there is some particular set of industry standards or configurations of databases that would be understood in the context of “operation with a mobile platform” would be understood by those skilled in the art.

A broad scope of a written description is not supported by a single example.  MPEP 2161.01(I) (citing LizardTech, 424 F.3d 1336, 1346 (Fed. Cir. 2005))

st rejection may be appropriate where the written description was inadequate.  MPEP 2161.01(I).

The written description only discusses this concept on page 3.  That said, while it provides several examples of modifications (elimination of unnecessary data fields, streamlining, and reformatting to accommodate displays on a mobile platform), the span of the support that is necessarily specific to mobile platforms is limited.  The first example, eliminating unnecessary data fields, is one of the conventional aspects of “transform” part of ETL processes in data warehousing and not specific to mobile platforms.  The second example, streamlining of other data fields, is indefinite.  Streamlining is something that one does to structure to reduce an obstruction to a flow.  E.g, streamlining an airplane wing to reduce, or streamlining a business process.  It is unclear what “streamlining a data field” means.  The third example adapting data to be display based on screen size, was known to be contextual to mobile devices (e.g. US 8,713,476, abstract).  

Thus, had applicants claims actually captured a scope that is commensurate to their arguments, said claims would have required rejection under 112 1st for lack of written description support.


Firstly, the claims do not require such a narrow reading.
Secondly, if applicants tried to amend the claims to require that narrow reading, they would be lacking written description support.
Thirdly, applicants may wish to reconsider whether this is a scope they should actually be trying to capture, given that the data size of a map, and the image processing computations that are necessary to match an image with a subimage and to determine the alterations are computationally intensive.  Using an altered map itself as input is technically feasible, but terribly impractical.

By contrast, to the examiner’s understanding, most applications use a map as a user interface.  It is the user’s interactions with the map as an interface that are used to generate queries on the fly to retrieve data that is either necessary to display some new details/regions and to populate the map with relevant data of interest to the user.  

What claim 2 actually requires is “the map being alterable by the user to thereby designate the geographic region.”  This is not a limitation describing data input to a programmatic function.  Rather, it describes an interaction of a user with a map.  The rejection of Claim 2 covers that interaction, since the user’s interaction with the map is used to generate new queries to reflect the user’s use of the “area selector.”



Applicants allege that the combined teachings of Bolen and Tepper to teach displaying real estate agents on a screen is a “serious characterization” of the references.  Remarks at 16.  Applicants provide a detailed discussion of Bolen and Tepper separately, and note that neither discuss real estate agents.  Id at 16-17.
Firstly, addressing the allegation regarding the “characterization” of the references, the examiner directs applicants to the actual claim mapping in question.  The Office Action never characterized either references as managing the specific data expression reflecting “real estate agents’ in a list.  Rather, the rejection mapping states “this limitation is directed to the informational content of the displayed data, and the fact that the data may be about real estate agents does not impart new functionality to the display, so is non-functional descriptive material.”  Non-functional descriptive material carries no patentable weight.  See MPEP 2111.05.  Therefore, whether or not the particular data in being claimed expresses “real estate agents,” “FBI agents,” “past US presidents involved in real estate,” “real property,” “personal property,” “intellectual property” or most any other meaning of an expression cannot distinguish over the prior art, and the Office Action expressly points this out.

What can potentially distinguish over the prior art is most everything else being claimed, just not the expressions of data.  As a rough overview (the examiner does not ignore any limitation, but to simply this explanation, will not go into detail of every word), that is the fact that data is being present to users, and that users use finger gestures with specific 

Applicants, per the Examiner Initiated Interview Summary, noted that they’d intended to mention that the new claims were intended to clarify particular embodiments of configuration for operation w/mobile platforms.
As already noted in the examiner’s response to the independent claims, one of those examples is generic to ETL in general.  Given that the prior art rejection is already directed to data warehousing environments (with some focus on the data mart parts of it), and given that applicants already acknowledged that the MLS to database conversion requires Transform, this is easy to show.  

The next is indefinite, and a new ground of rejection is provided for that.  Also, unlike previous 112 2nd rejections, this is sufficiently confusing that the examiner has not provided a provisional rejection – any interpretation would merely be speculative.

The final claim, altering screen sizes, may not be generic to ETL, and is sufficiently clear but that teaching is known per Martyn.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims require “streamlining of data fields.”

It is unclear what “streamlining” a data field entails.  

Firstly, it is not a term of art in the provided context.  A Google search for: streamline data fields yields references that discuss streamlining processes that may involve data fields, but nothing that explains how one would streamline a data field itself.

Secondly, the written description does not set forth an explanation of what “streamlining data fields” means.  It is only briefly mentioned on page 2 as an embodiment of modifying a database copy for operation with a mobile platform.

Thirdly, as a general rule of thumb, it is not clear that this makes sense.  The granularity of most database processes are by the record – in other words, records (which may comprise one or more fields) are retrieved or not retrieved.  In the instant application, where the records themselves in 

This examiner notes that the above is a rule-of-thumb principle, not some inherent technical limitation.  One could certainly speculate that some data transformation rules architect encountering certain special-case exceptions.  For example, if a data field is a CLOB of natural language text, one might want to tokenize the CLOB data to perform natural language processing and extract some semantic values, and one skilled in the art would understand how to do that.  

That said, the examiner does not find how one of ordinary skill could take his or her knowledge of such special circumstances and generalize those exceptional instances to arrive at a definite metes and bounds for “streamlining of data fields.”  Consequently, the examiner finds that the claim limitations are indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-10, 14-17, 20 is/are rejected under 35 U.S.C. 102(a)(1),(2) as being anticipated by Bolen (US 2015/0269264 A1) hereinafter Bolen
With respect to claim 1, Bolen discloses A system (Abstract, system) for real estate data retrieval, editing, and displaying on a mobile communication device (intended use), the system comprising:
a multi-agency real estate listing database configured to store real estate listings (Abstract, MLS) associated with a plurality of different real estate companies (To the extent that this limitation attempts to limit the meaning or expression of a real estate listing, this is non-functional descriptive material.  Non-functional descriptive material carries no patentable weight.  To the extent the limitation to the relationship of data to real estate companies, this is also met by houses stored in MLS); 
a real estate server ([0036], [0040] expresses that any language of the written description directed to a “computer” encompasses a distinct server, and that system 100 may be directed to computers, so “real estate server communicatively connective to database” is disclosed) communicatively coupled to the multi-listing database and configured to download a copy of the multi-agency real estate listing database ([0039] explains that MLS pulls MLS data from MLS databases over a raw feed, which suggests that the MLS databases and datamart are separated by a network); 
the real estate server being configured to modify the copy of the real estate listing database (Bolen,  abstract “The standardization engine is configured to convert raw MLS data into a standard format and store the standardized data on a standardized MLS database”) for operation with a mobile platform (intended use has no patentable weight.)
and 
 provide MLS data.). 

With respect to claim 9, Bolen discloses A method (Abstract, method) for real estate data retrieval ([0031] raw feed to standardized database), editing ([0044] updating standardized data), and displaying (Figs 3-14 shows GUI) on a mobile communication device ([0040] smartphone) using a multi-agency real estate listing database that contains stored real estate listings associated with a plurality of different real estate companies (Fig. 1 elements 101-103 shows MLS), the method comprising: 
downloading a copy of the multi-agency real estate listing database to a real estate server associated with a first real estate company [003] the 3 steps that convert local MLS databases to 
the real estate server modifying the copy of the real estate listing database ([0003]) for operation with a mobile platform (intended use carries no patentable weight);
communicating with a consumer wireless communication device operable by a user and containing a software application program that permits the wireless communication device to communicate with the real estate server (Fig. 1 shows applications layer between datamart layer and user, thereby showing permission); 

the real estate server receiving a real estate search request from the wireless communication device, the real estate search request including user-selected search parameters (Fig. 3 shows GUI for searching w/parameters, showing that handling such a query is part of the normal and usual operation, thus inherently disclosed.  See MPEP 2112.02(I).); 

the real estate server applying the user-selected search parameters to search the modified copy of the database to thereby generate search results (inherent, under the presumption of operability.  See MPEP 2121(I).  Also, [0074] populating information areas depends on the user’s choices.); and



With respect to claim 17, Bolen discloses A non-transitory computer readable medium containing computer instructions ([0036] RAM) that, if executed, cause a computer processor to: 
download a copy of a multi-agency real estate listing database, which contains stored real estate listings associated with a plurality of different real estate companies (Fig. 1 elements 101-103, MLS databases), to a real estate server (Fig. 1, datamart layer) for a first real estate company communicatively coupled to the multi-listing database (intended use), the processor being associated with the real estate server ([0036] computing devices comprise a processor.); 
communicate with a consumer wireless communication device ([0040] Wireless networks/smart phones embodiment) operable by a user and containing a downloaded software application program that permits the wireless communication device to communicate with the real estate server (limitation external to processor that executes the code); 
receive, at the real estate server, a real estate search request from the wireless communication device, the real estate search request including user-selected search parameters (Fig. 3 shows search request interface from user, which contains user-selectable parameters for a search.  Fig. 1 shows operative communication to datamart layer); 

modify the copy of the real estate listing database (Bolen, abstract “The standardization engine is configured to convert raw MLS data into a standard format and store the standardized data on a standardized MLS database”) for operation with a mobile platform (intended use has no patentable weight.);
communicate with the wireless communication device to transmit the modified the search results to the wireless communication device ([0061] while application layer can provide raw MLS data, it can also provide interactive data and interpretational information.  The interactive/interpretational information means the output is modified.  [0074] describes displayed information, so the information must have been communicated from the server that handles the datamart layer) for display on the wireless communication device (intended use). 

With respect to claims 2, 10, Bolen discloses the user-selected search parameters include a geographic region (Fig. 3, area selector), the software application program being configured to display a map (Fig. 3 element 380, map/listing) on a display of the wireless communication device, the map being alterable by the user to thereby designate the geographic region (implicitly, the map is alterable by sending new queries with a different selection for the “area selector”). 

With respect to claims 6, 14, 20, Bolen discloses user-selected search parameters include at least one of a group of parameters consisting of: a number of bedrooms, a number of bathrooms, a 

To the extent that applicants could alter the claims to reflect a substrate for which such parameters could have a functional relationship, Fig. 3 element 345, “min sqft”). 

With respect to claims 7, 15, Bolen discloses the user-selected search parameters include at least one of a group of parameters consisting of: 
a minimum acceptable number of bedrooms, a minimum acceptable number of bathrooms, a range of square footages, a range of dates of construction, and a range of prices (Directed to content of information, and in the context of the claim and written description, there is no finding that the parameters provide a functional relationship to the substrate.  Thus, the claims are wholly directed to non-functional descriptive material, which carries no patentable weight.  

To the extent that applicants could alter the claims to reflect a substrate for which such parameters could have a functional relationship, Fig. 3 element 347, “Bathrooms”). 
 
With respect to claims 8, 16, dependent upon claims 7, 15, Bolen discloses
the software application program detects user activation on predetermined portions of the display to adjust the user-selected search parameters by selecting a minimum acceptable number of bedrooms, selecting a minimum acceptable number of bathrooms, selecting a range of square 

102/103 - Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 27 is/are rejected under 35 U.S.C. 102(a)(2) over Bolen as applied to claims 1, 9, 17, or alternatively under 103 as being unpatentable over Bolean and Pathak, ETL – Understanding It and Effectively Using It (https://medium.com/hashmapinc/etl-understanding-it-and-effectively-using-it-f827a5b3e54d) hereinafter Pathak
With respect to claims 21, 24, 27, Bolen discloses the real estate server modifying the copy of the real estate listing database for operation with a mobile platform comprises the elimination of unnecessary data fields (Fig. 1 generally shows Bolen uses a data warehousing environment, which therefore implies ETL.  Removal of redundant fields is one of the conventional transformations in ETL.).  

On the other hand, Bolen does not expressly state it uses ETL.  To the extent that this is not implicitly disclosed, Pathak teaches that ETL was generally conventional in data warehouses (“If you are familiar with databases, data warehouses, data hubs, or data lakes then you have 
Thus, the combined teachings of Bolen and Pathak disclose the elimination of unnecessary data fields (Fig. 1 generally shows Bolen uses a data warehousing environment, and element 10 shows Transform.  Pathak teaches ETL is conventional, and deduplication is a basic Transform).  


Claim Rejections - 35 USC § 103

Claims 3, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolen as applied to claims 1, 2, 9, 10, in view of Jobs et al. (US 7,479,949 B2) hereinafter Jobs
With respect to claims 3, 11, respectively dependent upon claims 2, 10, Bolen does not teach
the display of the wireless communication device is a touch sensitive display and detects user contact therewith to alter the displayed map by selecting a portion of the displayed map and thereby designate the geographic region. 

Jobs teaches
the display of the wireless communication device is a touch sensitive display (Abstract “touch screen display”) and detects user contact therewith (id. “detecting one or more finger contacts with the touch screen display”) to alter the displayed map (Col 75 lines 28-54, esp. lines 49-51, frame contents includes a map, in context of finger-actuated translation commands) by selecting a portion of the displayed map and thereby designate the geographic region (id. “a heuristic for 

Bolen is directed to real estate searching on many devices (such as smart-phones) and Jobs is directed to touch-screen interaction.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of Bolen and Jobs in order to permit a user to adjust a map focus using 

Claims 4, 5, 12, 13, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolen as applied to claims 1, 9, 17, in view of Bumble as used/on sale by/to the public, w/evidence of features from:
London, The woman proving her male doubters wrong: Tinder co-founder, 27, who left over sexual harassment launches ‘feminist LinkedIn’ (and Karlie Kloss is on board) (https://www.dailymail.co.uk/femail/article-5124743/The-woman-proving-men-sexually-harassed-wrong.html?ITO=1490&ns_mchannel=rss&ns_campaign);

Tepper, Bumble’s business networking feature launches today (https://techcrunch.com/2017/10/02/bumbles-business-networking-feature-launches-today/?guccounter=1&guce_referrer=aHR0cHM6Ly93d3cuZ29vZ2xlLmNvbS8&guce_referrer_sig=AQAAAEdB2r9lSsOnXzEomhSynvdT3EKMrl8kPhRn2hK7Xbj0q6T7zOJzE0LncXkZ1oqcmwlAbJWGudMpNr1rm1ysTVWoJTy1e0hfc6jvxgh0QqrHgOsqKWywR1ZOQEMyySq6HGIjB9bkbgUdR89CYcvICURe9kr6ewfXm0dxVlLizT1A) attests that the date of the feature was 2 Oct 17.

the display of the wireless communication device is a touch sensitive display and the software application program provides a list of available real estate agents for display on the display of the wireless communication device, the software application program being operable to detect a first single user motion on the touch sensitive display to save information related to an agent listed on the display and a second single user motion on the touch sensitive display to delete information related to an agent listed on the display. 

Bumble performed
the display of the wireless communication device is a touch sensitive display (London, “If [users] see someone they're interested in, they swipe right, rather than left, and if both users swipe right, it's a match.”  Swiping requires a touch sensitive display.) and the software application program provides a list of available real estate agents (this limitation is directed to the informational content of the displayed data, and the fact that the data may be about real estate agents does not impart new functionality to the display, so is non-functional descriptive material.) for display on the display of the wireless communication device (London, “Whitney, who was just named as one of this year's Forbes 30 Under 30, deliberately designed Bizz to help women find job opportunities the same way they do with the Bumble dating app, and to thus 'eliminate abuse and inappropriate behaviour'.  It launched last month, and works within the already-existing Bumble app. Users have to make the first move and start networking within 24 hours, or the match expires.”  Bumble supported business networking), the software application program being operable to detect a first single user motion on the touch sensitive display to save information related to an agent listed on the display and a second single user motion on the touch 

Bolen is directed to real estate searching and Bumble is directed to business-networking.  It would have been obvious to those of ordinary skill in the art at the time of filing to combine the teachings of the references in order to provide users with a familiar GUI interaction model for user-filtering of algorithmically generated search results.

Claim 18 is a Beauregard claim with similar text of claims 4, 12, so is mapped and motivated accordingly.  Claim 18 additionally displays and deletes information with respect to “a list of available real estate properties” rather than “a list of real estate agents.”  The alteration of text to describe the information content as being about real estate property does not provide any functionality to the substrate upon which it is displayed.

With respect to claims 5, 13, 19, respectively dependent upon claims 4, 12, 18, Bumble performed the first single user motion on the touch sensitive display is a finger swipe motion across the touch sensitive display in a first predetermined direction and the second single user motion on the touch sensitive display is a finger swipe motion across the touch sensitive display in a second predetermined direction different from the first predetermined direction (London, “right’ and “left”). 

Claims 23, 26, 29 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolen as applied to claims 1, 9, 17, in view of Martyn (US 8,713,476 B2) hereinafter Martyn
With respect to claims 23, 26, 29, Bolen does not teach the real estate server modifying the copy of the real estate listing database for operation with a mobile platform comprises reformatting to accommodate display on a mobile platform.  

Martyn teaches reformatting to accommodate display on a mobile platform (Col 1 Background lines 36-43, mobile devices contain small screens; Col 2 line 66-Col 3 line 5, modifying information to most commonly accessed options in a menu to improve ease of navigation for small screens).  

Bolen includes smart phone access to data and Martyn is directed to improving smart phone interfaces.  It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of the references in order to ease access to real-estate related information the user is likely interested in.

Remarks
All portions of all references cited in the course of prosecution of this application, in this or any previous office action, are hereby employed in support of the current rejections for clarity and to preserve their viability as evidence upon any future appeal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Streamline data fields	https://www.google.com/search?q=streamline+data+fields&source=hp&ei=Ws1UYPG7H--w5NoPkZKfoAI&iflsig=AINFCbYAAAAAYFTbajy3WbV0WTggA_VE68yZovL11Ghr&oq=streamline+data+fields&gs_lcp=Cgdnd3Mtd2l6EAMyBQgAEM0COgUIABCxAzoICAAQsQMQgwE6CAguELEDEIMBOgsILhCxAxDHARCjAjoICC4QxwEQowI6AgguOgIIADoFCC4QsQM6CAguELEDEJMCOggILhDHARCvAToKCAAQsQMQRhD5AToFCAAQyQM6CwguEMcBEK8BEJMCOgQIABAKOgYIABAWEB46BQghEKABOgUIIRCrAjoHCCEQChCgAVCsAljnHGCIHmgAcAB4AIA BaIgBywqSAQQyMC4ymAEAoAEBqgEHZ3dzLXdpeg&sclient=gws-wiz&ved=0ahUKEwjx0MnT37zvAhVvGFkFHRHJByQQ4dUDCAw&uact=5#spf=1616170334759

Results show streamlining used in terms of data operations, not fields.  The only possible exception was the result titled Databasics IV: Streamlining data entry which addressed adjusting properties of fields.  Review of the document shows that the “streamlining” still refers to the data entry process in its access particular fields.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON G LIAO whose telephone number is (571)270-3775.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JASON G LIAO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        19 Mar 21